DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Here, the limitation of “a frame fixing the upper end and lower end of each filter module of the plurality of filter modules” is recited in claim 12. And the limitation of “to maintain the plurality of filter modules at predetermined angles” describes an intended use and therefore rendering claim 15 fails to patentably distinguish between claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–4, 11–13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al., US 5,080,699 A (“Ho”). 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being obvious over Ho in view of Gillingham et al., US 2006/0032494 A1 (“Gillingham”). 
Claims 8–10 are rejected under 35 U.S.C. 103 as being obvious over Ho in view of Hedlund, US 2015/0224434 A1 (“Hedlund”). 
Regarding Claim 1:
Ho discloses a filter assembly (i.e., filter apparatus 10) comprising a plurality of filter modules (i.e., filter cartridges 14) continuously connected to each other. Ho Fig. 16, col. 4, ll. 48–59. Each filter module 14 of the plurality of filter modules including a plurality of cells (i.e., see annotated Fig. 13) filled with activated carbon (i.e., adsorbent filter material 56) and formed at a side surface (i.e., see annotated Fig. 13) of the filter module 14. Id. at Fig. 13, col. 5, ll. 29–32.  The filter assembly 10 also comprises a frame (i.e., housing 12) to which an upper end (i.e., lid 54) and a lower end (i.e., bottom wall 58) of each filter module 14 of the plurality of filter modules are fixed. Id. at Figs. 1 and 13, col. 5, ll. 26–35. The filter assembly 10 also comprises a plurality of air passages holes (i.e., holes 64 and holes on backwall 72) spaced apart from each other on a front surface (i.e., front wall 62) and a rear surface (i.e., back wall 72) of each filter module 14 of the plurality of filter modules and along a longitudinal direction of the plurality of filter modules (i.e., the flow direction) and connected to the plurality of cells (i.e., cells are on the side wall, which is connected to the front wall 62 and back wall 72. Id. at Fig. 13. The plurality of filter modules 14 are disposed at predetermined angles relative to each other (i.e., form W shaped or V shape). Id. at Fig. 3, col. 6, ll. 28–43. 

    PNG
    media_image1.png
    517
    719
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    445
    758
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    322
    510
    media_image3.png
    Greyscale

Regarding Claim 2:
Ho discloses that the plurality of filter modules 14 are arranged in a zigzag manner relative to each other. Ho Fig. 3, col. 6, ll. 31–34. 
Regarding Claim 3:
Ho discloses a net member (i.e., screen 88) attached to side surfaces of filter modules 14 facing each other to connect adjacent filter modules relative to each other. Ho Fig. 2, col. 5, ll. 41–62. 
Regarding Claim 4:
Ho discloses that the net member 88 has a mesh smaller than a particle size of the activated carbon 56 such that the active carbon 56 could be retained inside the filter cartridge 14. Ho Fig. 13, col. 8, ll. 11–30.
Regarding Claim 5:
Ho does not explicitly disclose that an angle between the plurality of filter modules is between 10 to 30 degrees. 
However, in the analogous art of V-shaped air filters, Gillingham discloses that the V-shape has an angle of 10 to 25 degrees. Gillingham Fig. 19, [0105]. It would have been obvious for Ham’s V-shaped filter modules 145 to have an angle between 10 to 25 degrees because such configuration is known in the V-shaped air filtration art as being suitable for arranged V-shaped filter panels. MPEP 2144.05(I) ("[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.")
Regarding Claim 8:
Ho does not disclose that the frame includes a plurality of guide portions fixing the upper end and the lower end of each filter module of the plurality of filter modules to maintain the plurality of filter modules at predetermined angle. 
In the analogous art of filter frames, Hedlund discloses a filter frame (i.e., gable plates 112) includes a plurality of guide portions (i.e., V shaped portions 134) fixing upper and lower ends (i.e., the left and right sides as shown in Fig. 1a) of the plurality of filter modules (i.e., media packs 104 including backing nets 108) to maintain the plurality of filter modules at predetermined angles (i.e., V-shape). Hedlund Fig. 1a, [0024] and [0022].
It would have been obvious for Ho’s frame to have Hedlund’s V-shaped portions 134 as such structure are recognized in the art for receiving filter medias that are arranged in V-shape.
Regarding Claim 9:
Ho does not disclose that the plurality of guide portions are engagement grooves into which the upper end and the lower end of each filter module of the plurality of filter modules are inserted. 
As discussed in claim 8, it would have been obvious for Ho’s frame to have Hedlund’s V-shaped portions 134 as such structure are recognized in the art for receiving filter medias that are arranged in V-shape. Hedlund discloses that the V-shaped portions 134 are engagement grooves into which the upper and lower ends of the plurality of the filter modules are inserted. Id. at Fig. 1a, [0024].
Regarding Claim 10:
Ho does not disclose that the plurality of guide portions are protruding ribs to correspond to outer sides of the upper end and the lower end of the filter module of the plurality of filter modules. 
As discussed in claim 8, it would have been obvious for Ho’s frame to have Hedlund’s V-shaped portions 134 as such structure are recognized in the art for receiving filter medias that are arranged in V-shape. Hedlund discloses that the guide portion 112 are also protruding ribs (i.e., side walls 138) to correspond to the outer side of the upper and lower ends of the plurality of filter modules. Hedlund Fig. 2a, [0023].
Regarding Claim 11:
Ho discloses that that the upper end 54 and lower end 58 of the filter modules 14 are attached to an inner surface of the frame 12. Ho Fig. 1. 
Regarding Claim 12: 
Ho discloses an air cleaner (i.e., table top air cleaner 200) comprising: a main body including an air outlet (i.e.., outlet opening 210) and a suction motor (i.e., motor 224). Ho Figs. 20 and 25, col. 8, ll. 46–68. The air cleaner 200 also comprises a front cover (i.e., first grill 204) detachably mounted to the main body of air cleaner 200 and includes an air inlet (i.e., inlet opening 206). Id. at Fig. 22, col. 8, ll. 49–55. The suction motor 224 is configured to suck air into the air inlet 206 and the air is discharged to an outside of the main body through the air outlet 210. Id. at Fig. 25, col. 9, ll. 25–37. The air cleaner 200 also comprises a filter assembly (i.e., filter apparatus 202) disposed downstream of the air inlet 206. Id. at Fig. 24, col. 9. ll. 25–41. The filter assembly 202 includes a plurality of filter modules (i.e., filter cartridges 214) arranged in a zigzag manner (i.e., W-shape). Id. at Fig. 26, col. 9, ll. 1–17. Each filter module 214 of the plurality of filter modules including a plurality of cells (i.e., the cells as shown in Claim 1, annotated Fig. 13) filled with activated carbon (i.e., carbon 56). It is noted here that Ho discloses that the filter module 214 is constructed identically to the filter apparatus 10 in all respects, with the one exception that the filter cartridges 214 are shown as being formed without tongues or grooves. Id. at col. 9, ll. 1–17. The following parts of filter assembly 202 are mapped to filter assembly 10 as they are identical. 
The filter assembly 202 also comprises a frame (i.e., housing 12) to which an upper end (i.e., lid 54) and a lower end (i.e., bottom wall 58) of each filter module 214 of the plurality of filter modules are fixed. Id. at Figs. 1 and 13, col. 5, ll. 26–35. The filter assembly 202 also comprises a plurality of air passages holes (i.e., holes 64 and holes on backwall 72) spaced apart from each other on a front surface (i.e., front wall 62) and a rear surface (i.e., back wall 72) of each filter module 214 of the plurality of filter modules and along a longitudinal direction of the plurality of filter modules (i.e., the flow direction) and connected to the plurality of cells (i.e., cells are on the side wall, which is connected to the front wall 62 and back wall 72. Id. at Fig. 13.

    PNG
    media_image4.png
    552
    664
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    570
    674
    media_image5.png
    Greyscale


    PNG
    media_image1.png
    517
    719
    media_image1.png
    Greyscale

Regarding Claim 13: 
It is noted here that Ho discloses that the filter module 214 is constructed identically to the filter apparatus 10 in all respects, with the one exception that the filter cartridges 214 are shown as being formed without tongues or grooves. Id. at col. 9, ll. 1–17. The limitation of filter assembly 202 in claim 13 are mapped to filter assembly 10 as they are identical. 
Ho discloses that adjacent filter modules 214 relative to each other are connected by a net member (i.e., screen 88) attached to side surfaces of filter modules 214 facing each other to. Ho Fig. 2, col. 5, ll. 41–62. Ho also discloses that the net member 88 has a mesh smaller than a particle size of the activated carbon 56 such that the active carbon 56 could be retained inside the filter cartridge 14. Ho Fig. 13, col. 8, ll. 11–30.
Regarding Claim 14: 
Ho does not explicitly disclose that an angle between the plurality of filter modules is between 10 to 30 degrees. 
However, in the analogous art of V-shaped air filters, Gillingham discloses that the V-shape has an angle of 10 to 25 degrees. Gillingham Fig. 19, [0105]. It would have been obvious for Ham’s V-shaped filter modules 145 to have an angle between 10 to 25 degrees because such configuration is known in the V-shaped air filtration art as being suitable for arranged V-shaped filter panels. MPEP 2144.05(I) ("[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.")
Regarding Claim 15:
The limitation of “to maintain the plurality of filter modules at predetermined angles” describes an intended use that does not get patentable weight. 
Ho discloses that the filter assembly 202 also comprises a frame (i.e., housing 12) fixing the upper end (i.e., lid 54) and the lower end (i.e., bottom wall 58) of each filter module 214 of the plurality of filter modules. Ho Figs. 1 and 13, col. 5, ll. 26–35.
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 U.S.C. 112(b) as the applicant has amended the claim to overcome the current rejection. 
Claim Rejections - 35 USC § 112(d)
Claim 15 is rejected as it fails to further limit claim 12. Details are provided in the 35 U.S.C. 112(d) section. 
Claim Rejections - 35 USC §§ 102 & 103
The applicant argues that Ham fails to discloses each and every element feature recited in amended claim 1. Applicant Rem. dated Mar. 03, 2022 (“Applicant Rem.”) ps. 5–7. 
The arguments are moot as the current rejection does not rely on Ham. The current rejection is based on Ho. Details are provided above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et al., JP 2008–253920 A (“Suzuki”)
Roseberry et al., US 7,585,346 B2 (“Roseberry”)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776